IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EARLE DRACK                               : No. 228 MAL 2016
                                          :
                                          :
           v.                             : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
MS. STACY HAMILTON OPEN                   :
RECORDS OFFICER BOROUGH OF                :
CARLISLE                                  :
                                          :
                                          :
           v.                             :
                                          :
                                          :
YIS/COWDEN GROUP                          :
                                          :
                                          :
PETITION OF: EARLE DRACK                  :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.